WILLIAMS, Judge,
dissenting in part.
I disagree with the majority’s computation of the compensation due claimant. LSA-R.S. 23:1021(10)(a)(iii) provides that the employee’s hourly wage rate is to be multiplied by the average actual hours worked in the four full weeks preceding the date of the injury. Nowhere does the statute prescribe that the four week period is to be structured according to the claimant’s pay period. Claimant’s compensation should be calculated with the four full weeks preceding Monday, February 22, 1988, the date of injury, irrespective of the pay period dates. To this extent, I respectfully dissent.